1    MARGO A. RAISON, COUNTY COUNSEL
     COUNTY OF KERN, STATE OF CALIFORNIA
2    By: Andrew C. Thomson, Chief Deputy (SBN 149057)
3    Marshall S. Fontes, Deputy (SBN 139567)
     Kern County Administrative Center
4    1115 Truxtun Avenue, Fourth Floor
     Bakersfield, CA 93301
5    Telephone 661-868-3800
6
7    Attorneys for Defendants County of Kern,
8    Sheriff Donny Youngblood, et al.

9                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12   JENNIFER MELLO,                                    CASE NO.: 1:18-CV-01216-AWI-JLT
13
                    Plaintiff,                          STIPULATION TO MODIFY THE
14                                                      DISCOVERY CUT-OFF DATES;
     v.                                                 [PROPOSED] ORDER; DECLARATION
15                                                      OF MARSHALL S. FONTES
     COUNTY OF KERN, a public entity;                   (Doc. 28)
16
     SHERIFF DONNY YOUNGBLOOD, a
17   public employee; DOES 1-10,

18                               Defendants.
19          BY AND BETWEEN THE PARTIES TO THIS ACTION, THROUGH THEIR
20   COUNSEL OF RECORD:
21          This stipulation is entered into by and between the Plaintiff and Defendants, by and
22   through their respective counsel to modify the Scheduling Order in this matter, by continuing all
23   dates by approximately sixty (60) days.
24          1.      As set forth in the attached declaration of Marshall S. Fontes, despite the
25   diligence of counsel, the parties have determined that it will be extraordinarily difficult to meet
26   all discovery deadlines due to the medical condition of defense counsel, which will prevent
27   scheduled discovery from being completed.
28   ///
                                        1
     ______________________________________________________________________
     STIPULATION TO MODIFY THE DISCOVERY CUT-OFF DATES AND [PROPOSED] ORDER THEREON
1           2.      Based on the forgoing, the parties agree through counsel to amend the scheduling
2    order as follows:
3           Deadline:                            Currently:                   Proposed:
4           Nonexpert Discovery Cutoff:          12/2/19                      02/03/20
5           Expert Disclosure:                   12/23/19                     02/24/20
6           Rebuttal Expert Disclosure:          01/21/20                     03/23/20
7           Expert Discovery Cutoff:             02/28/20                     03/28/20
8           Dispositive Motion Filing Deadline: 04/09/20                      06/09/20
9
10          NOW THEREFORE, IT IS HEREBY STIPULATED by the Parties that the
11   Scheduling Order be modified as set forth above.
12                                        Respectfully submitted,
13   Dated: November 14, 2018             GREG W. GARROTTO, ESQ.
14
15                                        By: /s/ Greg W. Garrotto as authorized on 11/14/19
                                                 Greg W. Garrotto, Esq.
16                                               Attorney for Plaintiff, Jennifer Mello
17
     Dated: November 14, 2018             MARGO A. RAISON, COUNTY COUNSEL
18
19                                        By:   /s/ Andrew C. Thomson for_________
                                                 Marshall S. Fontes, Deputy
20
                                                 Attorneys for Defendants,
21                                               County of Kern and Sheriff Youngblood

22
23
24
25
26
27
28
                                        2
     ______________________________________________________________________
     STIPULATION TO MODIFY THE DISCOVERY CUT-OFF DATES AND [PROPOSED] ORDER THEREON
1                                                 PROPOSED ORDER
2             Based upon the stipulation of counsel and good cause appearing, the Court ORDERS:
3             1.       The stipulation to amend the case schedule (Doc. 28) is GRANTED in PART;
4             2.       The case schedule is amended as follows:
5                      a. The parties SHALL complete all nonexpert discovery no later than February
6                          3, 2020 and all expert discovery no later than March 28, 2020;
7                      b. The parties SHALL disclose their experts no later than February 24, 2020 and
8                          any rebuttal experts no later than March 23, 2020;
9                      c. The parties may file dispositive motions, if any, no later than April 131, 2020.
10                         Such motions will be heard no later than May 25, 2020;
11   No other modifications of the case schedule are authorized.
12
13   IT IS SO ORDERED.
14
         Dated:       November 18, 2019                                   /s/ Jennifer L. Thurston
15                                                               UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27   1
       The parties fail to explain in their stipulation why they need such an extended period between the close of expert
     discovery and the deadline for filing dispositive motions. Also, they did not seek modification of the pretrial and
28   trial dates. The only way to maintain these dates is with the schedule set forth above.
                                        3
     ______________________________________________________________________
     STIPULATION TO MODIFY THE DISCOVERY CUT-OFF DATES AND [PROPOSED] ORDER THEREON
